Citation Nr: 1724077	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent, prior to February 10, 2014 and 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for residuals of a compression fracture of the T11 and T12 with residual pain.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected-disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified at a hearing held at the RO before a Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  In March 2017, a letter was sent to the Veteran notifying him that the Veterans Law Judge who conducted the hearing no longer worked at the Board and informed the appellant of his right to another hearing to be conducted by a Veterans Law Judge who will decide the claims.  The Veteran did not indicate that he desired another hearing.

In March 2011, the Board remanded the claim for additional development and adjudicative action, to include TDIU.  

During the pendency of the appeal, an increased disability rating of 50 percent was granted for the Veteran's PTSD disability, effective February 10, 2014.  See the Decision Review Officer (DRO) decision dated June 2016.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional development on the claims on appeal is warranted.

With regard to the Veteran's increased rating claim for his service-connected PTSD, the Veteran underwent his most recent VA examination in February 2014.  In order to determine the current severity of the service-connected PTSD, a remand is warranted in order to afford the Veteran a new VA examination.  Since the claim is being remanded, updated treatment records should be obtained as well.  

With respect to the claim for increased rating for the residuals of a compression fracture, the record reflects that the Veteran was afforded VA examinations in May 2007 and February 2014.  The claims file does not contain any more treatment records for this disability beyond the February 2014 VA examination.

In addition, the Court in Correia v. McDonald held that the final sentence of 
38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The examinations conducted in 2007 and 2014 did not include testing in weight-bearing and nonweight-bearing situations.  The Veteran's primary complaint with regard to his spine compression fracture disability is pain from lifting at work.  In light of Correia and the Veteran's complaint, these VA examinations are insufficient.

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Finally, as regards the claim for a TDIU, as any decision with respect to the claim for an increased rating may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the increased rating claims for the service-connected PTSD and residuals of a compression fracture of the T11 and T12.  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's service-connected PTSD and residuals of a compression fracture of the T11 and T12 with residual pain.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The purpose of the examination is to determine the current severity of the Veteran's PTSD and its impact on his occupational and social functioning.  

The electronic file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  

The examiner must determine the current severity of the Veteran's PTSD.  If possible, the examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD.  The examiner must also provide an opinion concerning the impact of the Veteran's PTSD on his ability to work to include whether the Veteran is solely unemployable because of his service-connected disabilities.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the current severity of his thoracolumbar spine disability.  

The electronic file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

In addition to all required findings, the VA examiner should provide findings as to the range of motion of the thoracolumbar spine, including flexion and extension.  The VA examiner must include range of motion testing in the following areas:  active motion; passive motion; weight bearing; and nonweight-bearing.  

If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The VA examiner should identify all neurologic manifestations of the Veteran's thoracolumbar spine disability.  If there is neurological impairment, the VA examiner should identify the nerve or nerves involved and determine the manifestations. 

In addition, the VA examiner should describe the frequency and duration of any incapacitating episodes due to the thoracolumbar spine disability, if applicable.  

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  
4.  The RO should take all indicated action to request that the Veteran and his representative provide additional evidence pertinent to the claim for a TDIU rating.  

In particular, the RO should request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that the VA will have information concerning his past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate a claim for a TDIU rating and what the VA will do.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




